DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-14 and 16-23 have been examined and are pending.

Response to Remarks
Applicant's amendments and remarks filed on 12/16/2021 have been fully considered but were not found to be persuasive. 
Applicant has amended claims 1, 5-14, claims 2, 3 and 15 have been cancelled and claims 16-23 are new. Accordingly, claims 1, 4-14 and 16-23 are pending.
With respect to Applicant’s arguments in page 13 recites: “claim 1 recites a processing unit configured to generate an instance of the data repository based on the entity definition and the operation definition of a domain model specification, where the generated instance of the data repository comprises the entity having one or more attributes defined by the entity definition, and a service interface configured to implement the search operation defined by the operation definition. Applicant submits that such improvements amount to "significantly more" than the assertedly abstract idea itself, transforming the abstract idea into a patent-eligible application. See, e.g., Alice Corp., 134 S. Ct. at 2357, 110 USPQ2d at 1981 (Syllabus at 3, Slip Op. at 15).”
Examiner respectfully disagrees with Applicant based on the following rationale. Examiner reads claimed limitation “entity having one or more attributes defined by the entity definition” in the light of specification, paragraph [0053] “For this purpose, an entity description 112 may therefore be provided in accordance with the HL 7 FHIR standard so as to facilitate the definition of an entity” 
This step can be done by human brain simply by referencing the entity type definitions from the FHIR standard. 
Examiner suggests Applicant review MPEP 2106.04(a)(2) Abstract Idea Groupings [R-10.2019] C. “A Claim That Requires a Computer May Still Recite a Mental Process.” for further details.
In response to Applicant’s argument on page 15 recites: “where the query is converted from a query input in a query language to an RIM query. There is no teaching of searching parameters that relate to multiple resources or that support a composite search query, as recited in claim 1”
Examiner has re-mapped the existing claim elements to relevant portions of references to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 



Claim Interpretation
With respect to the claim 1, the claim limitation: “a data acquisition unit configured to obtain a domain model specification ..” invokes 112(f) where further descript of the claim limitation may be found in the paragraph [0051] – [0052]: “The apparatus comprises a data acquisition unit 110 adapted to obtain a domain model specification 111. [0052] In particular, the domain model specification 111 comprises entity definitions 112 defining entities of a data repository to be provisioned. The domain model specification 111 also comprises operation definitions 114 defining operations to be supported by the data repository to be provisioned”
Accordingly, Examiner interprets claimed limitation has a data acquisition unit configured to obtain a domain model specification, defining entities of a data repository and a set of operations to be performed for provisioning.
Claim 1 has been amended as follows:
1. (Currently amended) An apparatus for provisioning an instance of a data repository, the apparatus comprising:
a data acquisition unit configured to obtain a domain model specification, the domain model specification comprising: an entity definition defining an entity of a data repository to be provisioned:, and an operation definition defining a search operation to be supported by the data repository to be provisioned, wherein the search operation comprises one or more searching parameters for relating to a plurality of resources so as to Support a composite search query; and
a processing unit configured to generate an instance of a-the data repository based on the entity definition and operation definition of the domain model specification,
wherein the generated instance of the data repository comprises: asthe entity having one or more attributes defined by the entity definition:, and a service interface configured to implement the search operation defined by the operation definition.
	The examiner notes that the meaning the “wherein the search operation comprises one or more searching parameters for relating to a plurality of resources so as to support a composite search query” above is that the search operation comprises one parameter of a composite search query. This is correlation among the components of a composite query, and it does not indicate how the data repository will be provisioned.

Claim Objections
Claim 7, 9, 12 are objected to under 37 CFR 1.75(c) as being in improper form because the claim limitation direct to multiple dependencies.  See MPEP § 608.01(n).  Accordingly, the claims 7 and 9 are not been further treated on the merits.

The Claim 7 recites the limitation: “The apparatus of any of claim 1, wherein” and Claim 9 also recites the limitation: “The apparatus of any claim 1.  The scope of the claim limitations is NOT clearly defined.

 Claim 12 is directed to a data storage system comprising a database and an apparatus. It is unclear as to what the correlation between the “A data storage system” and the “the apparatus” is. It is unclear whether the data storage system is contained by the apparatus.  It is also unclear how the “a database” is related to the “storage” and apparatus.


Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-14 and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
With respect to step 1, claims 1, 12, and 14 are directed to an apparatus and thus belongs to a statutory category.
With respect to Step 2A, prong 1, the steps of obtaining a domain model is considered data gathering and the domain model itself is a mathematical relation by being a data structure. Since a person can operate data on a user interface, this step is a mental process. 
Claim 12 is a data storage system with a database (mathematical relation/concept) and an apparatus (a generic computer) to utilize the data repository as recited in claim 1.
Claim 14 has elements similar to claim 1, and they are recited as steps of a method.
The analysis of claim 1 applied to claims 12 and 14 and the claims that depend on them. Claim Rejections - 35 USC § 112

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to configured to obtain a domain model (to obtain a model can be extra-solution activity or data gathering) specification (a data structure), the domain model specification (a data model is mathematical concept). A person can operate on data obtained in a model received through data gathering and therefore the invention in claim 1 is not integrated into a practical application.
The additional elements, “a entity in a data repository” and “a service interface” have been considered. However, these elements are data gathered from the repository and the interface is a generic component and part of a computer.
Therefore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
The additional elements also do not make the invention more than mere and/or nominal computer implementation because a person is just applying generic tools. Under step 2B, the claim has been considered as a whole and the claim dos not amount to an inventive concept that significantly more.
Reference is made to applicant’s disclosure for the definition and/or description of certain claim elements for applicant’s convenience. For the use of generic computing elements, please refer to Applicant's specifications paragraph [0083] “These computer readable program instructions may be provided to a processor of a general purpose computer” and [FIG.3]) to perform the abstract idea, which is not sufficient amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. Step 2B. It has been determined that the claims do not include additional elements that are sufficient to be significantly more than the judicial exception. 

The additional limitation(s) is/are directed to “An apparatus for provisioning an instance of a data repository, the apparatus comprising” though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. (e.g., “an operation definition defining one or more operations … configured to generate an instance of a data repository based on the entity definition and operation definition of the domain model specification”)
In addition, Applicant's Specification [FIG.3] describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". MPEP § 2106.0S(d)(II) sets forth the following: The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;

Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;

Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;

Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;

Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; 

A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc ...

The following claim limitation in Claim 22 also recites an abstract idea: “generate an instance of the data repository based on the entity definition and operation definition of the domain model specification, wherein the generated instance of the data repository comprises an entity having one or more attributes defined by the entity definition,” because these steps can be performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. 
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.







Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. US 2013/0238351, hereinafter Burns in view of Farkash et al. US 2010/0257190, hereinafter Farkash.

As per claim 1, (Currently amended) An apparatus for provisioning an instance of a data repository, the apparatus comprising: (Burns in Fig.4(b) element 200 “Data Standardization” unit delivers the Data Model (i.e., “domain model”)to the Data Delivery Unit 300 (e.g., “data acquisition unit”) 
 a data acquisition unit configured to obtain a domain model specification, 
(Burns in Fig.4(b) element 200 includes “Standard Clinical Data Model”, “System & Discrepancy Data Model”, “Study Metadata Model” and “Reporting Support Data Model”) the domain model specification comprising an entity definition defining an entity of a data repository to be provisioned;
 
(Burns in paragraph [0145] discloses using a pattern matching engine that provides a search function to identify potential exact or partial matches (i.e., “searching parameters”) for the selected target domain table) and an operation definition defining a search operation to be supported by the data repository to be provisioned, wherein the search operation comprises one or more searching parameters for relating to a plurality of resources so as to support a composite search query; 
(Burns [0145] A pattern matching engine that provides a search function to identify existing, approved maps that are potential exact or partial matches for the selected target domain table)

(Burns does not explicitly discloses generating an instance of a data repository based on the entity definition and operation definition of the domain model) 
 and a processing unit configured to generate an instance of the data repository based on the entity definition and operation definition of the domain model specification, wherein the generated instance of the data repository comprises the entity having one or more attributes defined by the entity definition; and a service interface configured to implement the search operation defined by the operation definition.
However, Farkash discloses a step for receiving data and mechanism for input in the data repository, converting to a domain instance according to the defined at a domain level (i.e., “based on the entity definition and operation definition of the domain model specification” as claimed) and inputting mechanism in the data repository (i.e., “generate an instance of the data repository” as claimed)
(Farkash [0014] Providing the data repository may include: receiving data for input in the data repository, wherein the data for input is defined at a domain level as a domain instance; converting a domain instance to a RIM instance; and inputting the RIM instance in the data repository.
(Farkash [0023] “The data repository may include: a data receiving mechanism for input of data in the data repository, wherein data for input is defined at a domain level as a domain instance; a third conversion mechanism for converting a domain instance to a RIM instance; and an input mechanism for inputting the RIM instance in the data repository.”)
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Farkash and Burns. One having ordinary skill in the art would have found motivation to use teachings of Farkash defining a domain instance at a domain level for the advantageous purpose of creating domain instance to perform and execute querying clinical data. (See Burns paragraph [0028] [0085] disclosing query management)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Farkash into the system of Burns because, they are analogous art as being directed to the same field of endeavor, the method of implementing clinical data management system (See Farkash [0001] and Burns

As per claim 2, (Canceled)
As per claim 3, (Canceled)

As per claim 4. (Previously presented) The apparatus of claim 1, wherein the (Burns does not explicitly disclose) entity definition comprises a structured description of the entity according to a predetermined specification format (e.g., “Model Interchange Format”)

However, Farkash discloses structured description of the entity according to a predetermined specification format (e.g., Model Interchange Format):
(Farkash [0075] Referring to FIG. 7, a flow diagram 700 shows a method of technical conversion. The conversion process to RIM terminology from a domain instance or query input uses a common format called MIF (Model Interchange Format) developed to describe the standards specifications as well as the v3 foundations (mainly RIM and vocabularies), as follows: [0076] 1. As a RIM pre-processing stage 710, use the RIM core mif and vocabulary mif. [0077] i) Map 711 the RIM structural attributes classCode and typeCode to the most specialized RIM physical class.)

As per claim 5. (Currently Amended) The apparatus of claim 1, wherein the entity definition comprises a definition of (Farkash discloses) an attribute of the entity; and permissible values of the attribute.  
(Farkash [0053] Querying the described RIM repository enables the capture of XML structures in various domains with different domain class names but the same structural attribute values. For example, query all Observation elements with classCode=ALRT associated (directly or indirectly) with another Observation element with classCode=DGIMG. This query will retrieve all issues found in diagnostic images and classified as alerts. This query is agnostic to the domain, which may be CDA, GV, Lab, etc.

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Farkash into the system of Burns for the advantageous purpose of providing the genetic common format for creating a domain model to remove the overhead of generating brand new domain model without utilizing or relying on any of previous work, which improves overall performances of the system.

As per claim 6, (Currently Amended) The apparatus of claim 1, wherein (Burns does not explicitly disclose) the generated instance of the data repository comprises an SQL-server instance of the data repository.  
However, Farkash discloses generating SQL-server instance of the data repository.
(Farkash [0007] In another form of repository, RIM-based instances are shredded into a relational database, such as is the case of the IBM Clinical Genomics solution (IBM is a trade mark of International Business Machines Corporation). Then, optionally, a specific and reduced data mart (with non standard schema) is prepared for working with the data in a way that is more dedicated to the user proprietary data.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Farkash into the system of Burns for the advantageous purpose of providing the feature for executing query language because it allows users constructing query statements for query of information.

As per claim 7. (Currently Amended) The apparatus of any of claim 1, wherein the generated instance of a data repository comprises: (Burns discloses further details of database structures comprising database entities, version of table sets, tables) entity, junction and version tables; and searchable content and indices.  
(Burns [0158] “The primary audit mechanism for the system is to maintain and track multiple versions of mapping project entities (mapsets, tablesets, etc.). These entities are maintained within the system database, recording the state of the data for a specific version of tablesets, tables, variables, tablemaps, sub-map groups, and sub-maps. This provides the ability to reconstruct the state of the metadata for points in time for software and mapping specification spreadsheet generation. The multiple versions for the various entities are indicated in the user interface, showing the data/time stamps of the created date, modified date, and the user creating or modifying the entity (tableset, table, variable, etc.”).

As per claim 8. (Currently Amended) The apparatus of claim 1, wherein the data acquisition unit is further configured to obtain an updated version of the domain model specification, and wherein the processing unit is further configured to (Burns does not explicitly disclose a method of converting/modifying a domain instance to a RIM instance) modify the generated instance of a data repository based on the updated version of the domain model specification.

 However, Farkash discloses a method of converting/modifying a domain instance to a RIM instance:
(Farkash [0023] The data repository may include: a data receiving mechanism for input of data in the data repository, wherein data for input is defined at a domain level as a domain instance; a third conversion mechanism for converting a domain instance to a RIM instance; and an input mechanism for inputting the RIM instance in the data repository.”) 

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Farkash into the system of Burns for the advantageous purpose of providing the feature for converting/modifying a domain instance because it allows users customize or repurpose existing instance to generate a new instance, allowing user to create a new domain instance effectively.

As per claim 9. (Currently Amended) The apparatus of any claim 1, wherein the generated instance of a data repository comprises (Burns does not explicitly discloses) a clinical data repository configured to store clinical data relating to one or more patients.  

However, Farkash discloses configuring clinical data relating to one or more patients such as medical records and patient care, accounts and billing:
(Farkash [0002] “Health Level 7 (HL7) is a standards-producing body, which develops data standards for storing and exchanging information across the healthcare industry. The HL7 standards cover both clinical and administrative aspects of the healthcare industry, including laboratory, clinical genomics, medical records, patient care, pharmacy, public health reporting, regulated studies, accounts and billing, claims and reimbursement, patient administration and personnel management scheduling.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Farkash into the system of Burns for the advantageous purpose of providing the feature for maintaining clinical information for patient to provide medical services.

As per claim 10, (Currently Amended) The apparatus of claim 1, wherein the data acquisition unit comprises: (Burns does not explicitly discloses receiving a query input at a computer-based query) an input interface configured to receive an input signal representative of at least one of: the entity definition; and the operation definition; and a specification unit configured to (Farkash discloses providing a data repository which stores entries in HL7 Reference Information Model (RIM) terminology) generate the domain model specification based on the received input signal.  

However, Farkash discloses a method of receiving a query input at a computer-based query application to retrieve data:
(Farkash [0020] providing a data repository which stores entries in HL7 Reference Information Model (RIM) terminology across multiple HL7 domains; receiving a query input at a computer-based query application to retrieve data from the repository, wherein the query input is in a query language;
Farkash [0071] Input/output devices 413 can be coupled to the system either directly or through intervening I/O controllers. A user may enter commands and information into the system 400 through input devices such as a keyboard, pointing device, or other input devices (for example, microphone, joy stick, game pad, satellite dish, scanner, or the like). Output devices may include speakers, printers, etc. A display device 414 is also connected to system bus 403 via an interface, such as video adapter 415.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Farkash into the system of Burns for the advantageous purpose of providing the feature for executing query language because it allows users constructing query statements for query of information.

As per claim 11. (Currently Amended) The apparatus of claim 1, further comprising a (Burns discloses distributed computing environment) communication interface configured  to communicate with one or more databases so as to obtain at least one of: the entity definition; and the operation definition.  

(Burns [0061] FIG. 1 is a block diagram of the hardware architecture of a clinical data management system of one embodiment. The system 1 comprises distributed processing ("DP") servers 2, a database server 3, a staging database 4, a data warehouse 5, a storage area network (SAN) 6, an application servers 7, and a backup system 8 for database recovery. The system 1 performs centralization and standardization of clinical data processing and data access. Because of the diversity of data consumers and their clinical data requirements, a single physical data model cannot meet all requirements effectively.)

As per claim 12. (Currently Amended) The data storage system comprising: (Farkash discloses providing/provisioning data repository including a domain instance as input for a query) a database configured  to store a plurality of data records; and apparatus for provisioning an instance of a data repository according to claim 1.  
(Farkash [0014] Providing the data repository may include: receiving data for input in the data repository, wherein the data for input is defined at a domain level as a domain instance; converting a domain instance to a RIM instance; and inputting the RIM instance in the data repository. See also Farkash [FIG.3] element 311-313 and 320)

As per claim 13. (Original) The data storage system of claim 12, wherein the plurality of data records comprise one or more documents represented (Farkash discloses) using a markup language and configured  to store data associated with an instance of a data repository generated by the processing unit.  
(Farkash [0052] The described RIM-based repository stores XML instances that are converted to "RIM instances". For example, the repository may use DB2 (DB2 is a trade mark of International Business Machines Corporation) pure XML capabilities to store the XML instances)

As per claim 14. (Currently Amended) A method for provisioning an instance of a data repository, the method comprising: obtaining a domain model specification comprising: an entity definition defining an entity of a data repository to be provisioned; and an operation definition defining one or more operations to be supported by the data repository to be provisioned; and generating an instance of a data repository based on the entity definition and operation definition of the domain model specification, wherein the generated instance of a data repository comprises: an entity having one or more attributes defined by the entity definition; and a service interface configured  to support an operation defined by the operation definition. 

Claim 14 is analogous to claim 1 and is rejected under the same rationale as indicated above.
 
As per claim 15, (Canceled)

As per claim 16, (New) The method of claim 14, wherein the entity definition comprises a structured description of the entity according to a predetermined specification format. 

Claims 16 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 

As per claim 17, (New) The method of claim 14, wherein the entity definition comprises a definition of an attribute of the entity and permissible values of the attribute.

Claims 17 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 
  
As per claim 18, (New) The method of claim 14, wherein the generated instance of the data repository comprises an SQL-server instance of the data repository.

Claims 18 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.   

As per claim 19, (New) The method of claim 14, wherein the generated instance of the data repository comprises entity, junction and version tables, and searchable content and indices.  
Claims 1 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.   

As per claim 20, (New) The method of claim 14, further comprising: obtaining an updated version of the domain model specification, and modifying the generated instance of the data repository based on the updated version of the domain model specification.  
Claims 20 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.   


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SYNDICATING SURGICAL DATA IN A HEALTHCARE ENVIRONMENT, (Moore, US 8,566,115) - Discloses systems and methods for syndication and management of structured and unstructured data to assist institutional healthcare delivery, healthcare providers' practices, healthcare providers' group practices, collaborative academic research and decision making in healthcare, including through the utilization of medical devices and healthcare pools.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154